Citation Nr: 0829581	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION


The veteran served on active duty from June 1987 to July 1995 
with prior service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, 

In his September 2004 Form 9, substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  The record reflects that the veteran was 
sent a letter in April 2007 informing him that a hearing had 
been scheduled in June 2007.  The veteran failed to report 
for the scheduled June 2007 hearing.  

The April 2007 letter was sent to an address that was 
different from the veteran's currently listed address.  The 
Board noting the discrepancy in the addresses sent an 
additional letter to the veteran in June 2008 requesting that 
he clarify whether a hearing was still desired.  The Board 
indicated that if the veteran did not respond to the letter 
within 30 days it would assume that the veteran did not want 
a hearing and proceed accordingly.  The veteran has not 
responded and the Board will now proceed with the disposition 
of the case.  

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Baltimore, 
Maryland, RO, which has certified the case for appellate 
review.

This matter was previously remanded by the Board in July 
2007.  


FINDINGS OF FACT

1.  Any current PTSD is not of service origin.  

2.  Any current bipolar disorder is not of service origin.  

3.  Any current bilateral pes planus is not of service 
origin. 


CONCLUSIONS OF LAW

1.  PTSD was not was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Bipolar disorder not was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Bilateral pes planus not was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In letters sent in January 2002, June 2002, and September 
2007 VA informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The September 2007 letter 
told the veteran to submit any evidence in his possession 
pertaining to the claims.

In March 2006 and February 2007 the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim and he was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As portions of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, the timing deficiency was remedied by 
the readjudication of the claim after sending the above 
notices.  Mayfield v. Nicholson, 499 F.3d 1317 (2007).

In addition to VCAA notice requirements, 38 C.F.R. 
§ 3.304(f)(3), provides that a claim for service connection 
for PTSD based on a personal assault will not be denied 
before the claimant is advised that evidence from sources 
other than service records or behavior changes may constitute 
credible supporting evidence of the claimed stressor and 
affording the claimant the opportunity to submit such 
evidence.  In its remand, the Board noted these requirements 
and instructed that the AMC provide this notice.  For unknown 
reasons, the AMC did not provide this notice.  It did, 
however, ask the veteran to provide evidence or information 
from sources other than service department records.  The 
Board's remand should have put the veteran on notice as to 
what was required.  The veteran was provided with a 
questionnaire asking him about the details of his claimed 
stressors, and he had many months to provide information as 
to his stressors.  Hence, he was not prejudiced by the 
failure of the AMC to provide the notice in accordance with 
the Board's remand instructions.

There has been compliance with the assistance requirements of 
the VCAA.  VA has obtained records of all reported post-
service treatment.  VA has also obtained service treatment 
and personnel records for the period of active duty.  The 
Appeals Management Center (AMC) asked the veteran to provide 
information needed to obtain records pertaining to his Army 
National Guard service.  The veteran has not responded to 
this request.  VA is only obligated to obtain service 
department records when the appellant provides sufficient 
information to permit them to be located.  38 U.S.C.A. 
§ 5103A(c)(1)

In its remand, the Board instructed that the agency of 
original jurisdiction should contact the service department 
to obtain supporting evidence of the veteran's stressors.  
The AMC was unable to undertake this development because the 
veteran did not respond to its request for details 
surrounding the claimed stressors.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).

In this case, as discussed below, as it relates to the issue 
of service connection for PTSD, there is no supporting 
evidence of the veteran's claimed stressors; hence an 
examination could not substantiate the claim.  

The veteran has made statements that could be construed as 
reporting a continuity of symptomatology of bipolar disorder 
since service, but has not proven to be a credible historian.  
For instance he has told examiners that he served in Kuwait 
from 1991 to 1993, but his personnel and medical records show 
service only in Germany during this period and that he was in 
Kuwait for a brief period in 1994.  He has reported ongoing 
hostilities during his service in Kuwait, while it is well 
established that the Gulf War ended in 1991.  He has at times 
reported that he participated in Desert Storm, but this is 
contradicted by the service personnel records.  His recent 
reports of a continuity of symptomatology are also at odds 
with the service medical records and examination reports and 
the absence of any contemporaneous evidence of bipolar 
disorder in the years immediately following service.  

The veteran has not reported any history of pes planus in 
service and that condition was first reported in 2002, 
approximately seven years after service.  The Board, 
therefore, finds that there is not competent and credible 
evidence that current bipolar disorder or pes planus may be 
related to service and an examination is not warranted.

Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  

 A determination that a veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding. 
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the claimed 
stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran has been diagnosed as having PTSD.  The veteran 
has claimed several different stressors as the cause of his 
PTSD.  

Earlier in the appeal, the veteran claimed that he had PTSD 
as the result of being assaulted by his drill sergeant in the 
early 1980's.  There is no credible supporting evidence that 
this claimed in-service stressful experience actually 
occurred.  There is also no evidence of changes in behavior 
in response to the assault.  The veteran was able to complete 
basic training and went on to serve for a number of years 
without reported difficulty.  While the veteran does have 
substance abuse disorders, these have not been attributed to 
the claimed in-service assault.

The veteran has also claimed that he witnessed an individual 
being run over by a tank while stationed at Fort Hood.  In 
the September 2007 letter, it was requested that veteran give 
specifics as to the claimed incident in an attempt to provide 
sufficient information to verify the claimed stressor.  The 
veteran has not responded to the request and there is no 
credible evidence of this stressor. 

With regard to his claimed service in Gulf War, the Board 
notes that veteran has given several different versions of 
the stressors and the dates of his service.  All of these 
dates are after the Gulf War, and hence, he cannot be 
considered a combat veteran.  

In a June 2003 statement in support of claim, the veteran 
indicated that he went on a rotation to Southern Kuwait in 
February 1994 and was there for a few months.  He stated that 
he witnessed a helicopter crash with bodies being on fire and 
others not being able to help them.  He further indicated 
that he witnessed a soldier being blown apart walking on 
mines.  He noted that he attempted to put a tourniquet on his 
legs but that the soldier died.  He was a member of the 
Kuwait Army.  He also reported having come across small arms 
fire while on guard duty.  He stated that a man was trying to 
cut through the fence and he hit him with a round.  

At the time of a September 2003 psychological evaluation, the 
veteran indicated that in 1994, after the first Gulf War, his 
unit was transferred to Southern Kuwait.  The veteran stated 
that while he had been informed that this was not a hot spot 
he recalled seeing tracers in the sky at night and being very 
frightened by them.  While his unit was supposed to be 
stationed in Kuwait for three months, the veteran contracted 
Hepatitis and was returned to the States after two months.  

In an October 2003 treatment record, it was noted that the 
veteran had reported having been on the front line with the 
infantry as a communications person.  His biggest stressor 
was that received mortar rounds with the communications 
person being the target.  He also noted having witnessed a 
helicopter crash and firing at someone while he was on guard 
duty who was attempting to cut the fence. 

As to the stressor relating to his shooting at someone who 
was attempting to cut the fence, the Board notes that there 
is no way to verify this claimed stressor.  Moreover, the 
veteran was given the opportunity to provide more in-depth 
detail and has not responded to the request.  As to the 
helicopter incident, the Board notes that the veteran has not 
reported this as having occurred in a combat situation.  
Furthermore, the veteran, despite being requested to do so, 
has not provided information which is essential to attempt to 
verify this stressor despite having been asked to do so on 
several occasions, the most recent being in September 2007.  

Finally, as to the stressor concerning being subjected to 
mortar round fire when traveling with the Infantry on the 
front lines while acting as the communications person, the 
Board notes that the time frame that the veteran claims to 
have been in Kuwait is subsequent to the end of actual combat 
fighting for the first Gulf War.  As such, independent 
stressor verification would be necessary.  As noted above, 
the veteran was requested to provide a detailed description 
of the claimed stressor in September 2007 and has not 
provided the requested details.  Thus, the Board is unable to 
verify the veteran's claimed stressor.  

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD.  Absent credible supporting evidence of a claimed in-
service stressful experience, the requirements for service 
connection for PTSD have not been met.  Under these 
circumstances, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Bipolar Disorder

The veteran's service medical records are devoid of any 
findings of bipolar disorder.  At the time of the veteran's 
April 1995 service separation examination, normal psychiatric 
findings were reported.  There were no findings of bipolar 
disorder within one year of the veteran's release from 
service.  Moreover, the veteran was not diagnosed as having 
bipolar disorder until years after service.  

The veteran contends that he sought psychiatric treatment on 
several occasions in service, but that the treatment was 
either declined or provided without follow up.  The normal 
findings at service separation and the absence of any 
evidence of bipolar disorder in the years after service 
render the veteran's reports incredible.  

The Board notes that the veteran has expressed his belief 
that his current bipolar disorder is related to his period of 
service.  However, lay persons are not competent to opine as 
to medical etiology or render medical opinions.  Barr v. 
Nicholson 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In this case, the service and post-service medical records 
fail to establish a causal relationship or linkage between 
the veteran's current bipolar disorder and his period of 
service.  Bipolar disorder has only been identified in recent 
years and there is no competent and credible evidence of the 
disorder during service or in the years immediately following 
service.  The evidence of record also does not demonstrate a 
continuity.  There is no competent evidence of a relationship 
between the veteran's current bipolar disorder and his period 
of service.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  

Pes Planus

The veteran's service medical records are devoid of any 
findings of pes planus.  At the time of his April 1995 
service separation examination, normal findings were reported 
for the feet.  The record also does not contain findings of 
pes planus in close proximity to the veteran's period of 
service.  Moreover, the veteran was not diagnosed as having 
pes planus until more than 5 years after service.  

The veteran has believes that his current bilateral pes 
planus is related to service.  However, as noted above, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection.  The veteran has not described 
such symptoms in service or continuing thereafter.

In his initial claim for VA benefits received in October 
2001, the veteran did not mention pes planus.  He first 
reported flat feet in February 2002.  The initial clinical 
evidence of flat feet was on a VA general medical examination 
in June 2002.  There is no competent medical evidence linking 
the current flat feet to service, and the veteran has not 
reported any specific continuity of symptomatology.

The service and post-service medical records fail to 
establish a causal relationship or linkage between the 
veteran's current bilateral pes planus and his period of 
service.  The evidence of record also does not demonstrate a 
continuity.  There is no competent evidence of a relationship 
between the veteran's current bipolar disorder and his period 
of service.  Based upon the above, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  


ORDER

Service connection for PTSD is denied.

Service connection for bipolar disorder is denied.  

Service connection for bilateral pes planus is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


